Citation Nr: 0317681	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  98-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. Section 1151.

2.  Entitlement to service connection for the cause of the 
veteran's death, including entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
Section 1318.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to June 
1945.  He died in October 1997.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Board first considered this appeal in May 1999, 
and denied the appellant's claims as not well-grounded.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) and in December 
2000, the Court granted a joint motion for remand.  
Consequently, the Board's May 1999 decision was vacated and 
the matter was remanded for compliance with the newly enacted 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)], legislation which, 
among other things, alleviated the need for a claimant to 
submit a well-grounded claim in order for VA's duty to assist 
to be triggered.

The Board reconsidered the issues on appeal in August 2001 
and remanded the claims to the RO for compliance with the 
VCAA and performance of additional development.  The RO 
completed the requested development, but denied the benefits 
sought on the merits.  Accordingly, the issues on appeal were 
recertified to the Board for appellate consideration in April 
2003.


REMAND

The evidence of record shows that the appellant requested VA 
compensation benefits in November 1997, due to the death of 
the veteran while under VA care.  Throughout the course of 
this appeal, she has maintained that the veteran died as a 
result of either service-connected disabilities which caused 
him to fall and contract the illness which caused his life to 
end, or as a result of negligent care by VA personnel.  The 
claims were originally denied as not well-grounded.

In November 2000, the VCAA was signed into legislation.  The 
VCAA alleviates the need to file a well-grounded claim in 
order to have VA assist in developing a claim and it includes 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of his/her own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court remanded this matter to the Board in December 2000, 
to ensure compliance with the VCAA.  The Board sent a letter 
to the appellant's counsel in March 2001, advising her of the 
return of the claims folder to the Board and requesting the 
submission of additional evidence.  This letter, however, did 
not specifically advise the appellant of her rights and 
responsibilities under the VCAA.

In August 2001, the Board remanded this matter to the RO and 
requested that proper notice of the VCAA be given to the 
appellant and that medical opinions be sought as to the cause 
of the veteran's death.  The record does not show that the 
appellant was given specific notice of her rights and 
responsibilities under the VCAA.

The appellant submitted a medical opinion dated in January 
2002, supporting her claim that either service-connected 
disabilities or negligent care on the part of VA personnel 
caused the demise of the veteran.  The RO obtained three VA 
medical opinions regarding the cause of the veteran's death, 
but these opinions did not specifically address the opinion 
of the private medical professional that VA personnel 
prematurely stopped the use of a drug known as Digoxin and 
that such a decision was negligent.  The VA opinions also did 
not address whether any change in gait due to service-
connected disabilities which was present prior to the 
veteran's diagnosis of dementia may have played a role in his 
demise.  

In January 2003, the appellant submitted a supplement to the 
January 2002 private medical opinion.  This statement 
reflects the same opinion expressed in January 2002, and 
comments on the VA examiners' lack of response to the two 
items outlined above.  The private medical professional 
reiterated his opinion that the VA's decision to stop the use 
of Digoxin was the cause of the veteran's death and that that 
decision was deemed to be negligent.

Based on the medical evidence of record, the RO denied the 
appellant's claims on the merits.  In a supplemental 
statement of the case issued in March 2003, the RO indicated 
that the private medical opinion was not given more weight 
than the three VA medical opinions and the preponderance of 
the evidence was against the claims.  The supplemental 
statement of the case included the duty to assist regulations 
which were updated following the enactment of the VCAA.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his/her rights and responsibilities under the VCAA, as well 
as the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his/her 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any specific notice of the VCAA and of VA's obligation to 
obtain identified evidence, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the appellant is given proper notice of her rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of VA are met.  It is noted that 
due to the recent invalidation of regulations implementing 
the VCAA, the Board does not have the authority to cure this 
procedural defect itself.

The Board additionally finds, after a complete review of the 
record, that the medical record is insufficient upon which to 
render a decision.  Specifically, the medical opinions 
obtained from VA specialists do not address two important 
factors in the appellant's claims.  As such, the veteran's 
claims folder must be returned to those specialists in order 
for their reports to be supplemented.  The Board finds that 
it is imperative that the VA specialists specifically comment 
on the opinion of the private medical professional regarding 
both VA negligent health care and the likelihood that 
service-connected disabilities caused the veteran's death.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the appellant of 
her rights and responsibilities under 
the VCAA.  She should be given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive her right to the one-year 
response time required under the VCAA.  
All new evidence and/or arguments must 
be associated with the veteran's 
claims folder.

2.	The veteran's claims folder should be 
returned to the VA specialists who 
previously reviewed it or, if those 
specialists are not available, to at 
least three appropriate VA physicians, 
in order for opinions to be rendered 
as to (1) whether VA was negligent in 
determining that Digoxin should be 
terminated during the terminal care of 
the veteran, and (2) whether an 
abnormal gait that was present as a 
result of service-connected 
disabilities prior to the diagnosis of 
dementia is as likely as not to have 
caused the veteran to fall while under 
VA care.  The examiners should be 
requested to review the veteran's 
entire claims folder and to support 
each opinion rendered with appropriate 
rationale.  The examiners must also be 
requested to comment specifically on 
the opinions of the private medical 
professional found in letter reports 
dated in January 2002 and January 
2003.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and her representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




